Citation Nr: 0639582	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  98-18 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for depression 
and anxiety, associated with residuals of prostate cancer, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife





INTRODUCTION

The veteran retired from active duty in November 1974 with 
more than 20 years of active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied a rating higher than 10 
percent for the veteran's depression and anxiety. 

In January 2005, the veteran and his wife testified before 
the undersigned Veterans Law Judge at the RO in Atlanta.  The 
transcript from that hearing is in the claims file.  In a 
September 2005 decision, the Board considered other claims 
that were on appeal from a 1997 rating decision, and remanded 
the claim for an increased rating for the psychiatric 
disability to provide further examination.  After that 
examination was completed, a July 2006 rating decision 
granted a 50 percent rating for this condition, effective 
September 10, 2001 (date of receipt of the veteran's claim 
for an increase).  This was not a full grant of the benefits 
sought on appeal because higher disability ratings are 
available for psychiatric disorders.  Therefore, this issue 
is still before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993) (After the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  

In the September 2005 decision, the Board REFERRED to the RO 
a claim for service connection for an eye disorder.  In April 
2006, the veteran's representative also filed claims for an 
increased rating for the veteran's prostate condition and for 
waiver of overpayment.  These issues are also REFERRED to the 
RO for appropriate action.




FINDING OF FACT

The veteran's psychiatric disabilities secondary to residuals 
of prostate cancer consist of mood disturbances such as 
depression, anxiety, and irritability; some sleep 
disturbances; difficulty dealing with stress; poor energy; 
lack of interest; and difficulty with social interaction; all 
resulting in moderate social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for depression and anxiety, associated with residuals of 
prostate cancer, are not met.  38 U.S.C.A. §§ 1155 and 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 
and 4.130, Diagnostic Code 9413 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence of record, with an 
emphasis on the more recent evidence, received since the 
veteran filed his claim for an increase in 2001, which 
consists of the veteran's contentions; the reports of VA 
examinations conducted in August 2002 and March 2006; VA 
medical records for outpatient treatment; and statements from 
his spouse.  There is also some older medical evidence in the 
claims file, such as VA examinations conducted in 1983 and 
1999, which do contain relevant findings concerning 
psychiatric symptomatology. Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The evidence submitted by the 
veteran or on his behalf is extensive and will not be 
discussed in detail.  The Board will summarize the relevant 
evidence where appropriate. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran was granted service connection for depression and 
anxiety secondary to the service-connected disability of 
prostate cancer in an April 1999 rating decision.  At that 
time, a 10 percent rating was assigned, with which the 
veteran did not disagree.  In September 2001, he filed a 
claim for an increased rating.  Since the issue in this case 
is entitlement to an increased rating, the present level of 
the disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  That is especially crucial in this 
case, where the evidence shows the veteran experienced 
psychiatric symptoms such as dementia, memory deficit, and 
confusion long before the prostate cancer, which the 
depression and anxiety have been service-connected as 
secondary to.  The evidence also shows diagnoses of other 
medical problems or conditions, such as residuals of head 
trauma and post-traumatic stress disorder (PTSD).  However, 
there is an inadequate basis upon which to distinguish the 
symptomatology related to the veteran's service-connected 
disability and the symptomatology related to his nonservice-
connected disabilities at this time. See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so).  
Based on the foregoing, the Board has considered all the 
medical evidence concerning the veteran's social and 
occupational impairment in assigning the disability rating. 

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9413.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

Upon VA examination in 2002, a current Global Assessment of 
Functioning (GAF) score of 50 was assigned, and the score was 
the same on the more recent VA examination in March 2006.  A 
GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  A GAF score of 41-50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  

The criteria for a 50 percent disability rating generally 
contemplate a moderate severity of psychiatric symptoms, and, 
for the reasons given below, this is clearly the veteran's 
situation.  The evidence does show fluctuations in the 
severity of his psychiatric symptoms, but overall he has a 
moderate level of occupational and social impairment.  

The veteran's symptoms include mood disturbances such as 
depression, anxiety, and irritability.  He experiences 
intrusive thoughts and occasional nightmares.  He 
demonstrated a blunted affect at the 2006 examination and 
was, at times, tearful when discussing his experiences.  He 
also complains of poor energy, lack of interest, difficulty 
sleeping, and desire to isolate.

The veteran has consistently denied suicidal or homicidal 
thoughts.  His daily activities are not affected by symptoms 
such as fantasy, confusion, panic, or explosive periods of 
aggressiveness. There is no evidence showing impaired impulse 
control.  That is, there is no objective evidence of acts of 
physical violence towards others.  Although he apparently 
thought of beating a grandchild, he did not do so, and his 
wife was able to stop him from doing so.  Judgment is not 
shown to be impaired.  

Although the veteran may desire some level of isolation, he 
is not socially isolated.  He attends church, and maintains 
good relationships with his family. Although he may 
experience difficulty in his relationships, that impairment 
is appropriately compensated for by the current 50 percent 
rating.  There is certainly no evidence showing he is unable 
to establish and maintain relationships.  He has been married 
for over 50 years, and he has a good relationship with a 
neighbor.

Although the veteran may have some memory difficulties, he 
has not been disoriented to time or place, nor has he 
demonstrated memory loss such as names of relatives, his own 
name, etc.  He has never demonstrated impaired speech.  He 
remains coherent and organized.  He does not experience 
delusions or hallucinations, and he has not exhibited 
inappropriate behavior.  Reality testing has not been 
impaired.

A January 2005 letter from Dr. John Ogundipe indicated that 
the veteran is totally disabled.  This was not due solely to 
the psychiatric disability; Dr. Ogundipe's letter lists a 
variety of medical disorders, some not service-connected. 
Moreover, the veteran stated that he left his last job in the 
1970s due to his nonservice-connected cervical spine 
condition, and he denied having any difficulties performing 
his job due to anxiety or depression. Clearly the veteran now 
has some psychiatric symptoms which would affect his ability 
to be employed, but this is reflected by the current 50 
percent rating, which contemplates a moderate level of 
occupational impairment with reduced reliability and 
productivity.

The VA examiner in August 2002 also concluded that the 
veteran is unable to maintain gainful employment, but did not 
state that this was due solely to psychiatric disability.  In 
fact, on "Axis IV," the examiner noted unable to work, 
multiple medical problems, physical limitations (emphasis 
added). 

The GAF scores of record support the Board's conclusion that 
a higher rating is not warranted.  The scores of 50 reflect 
some serious symptoms and impairment, but no more.  Also, the 
scores show that the veteran's condition has not worsened 
since 2002.  It is also probative that the veteran testified 
he has not received any psychiatric treatment since 2002, and 
he is not taking any psychiatric medications.  He does report 
taking sleeping pills.  Whether these were prescribed because 
of sleeping difficulty due to psychiatric symptoms is not 
known, but, regardless, he is not taking any anti-anxiety or 
anti-depression medications, nor has he found it necessary to 
seek out such medications or treatment to control his 
psychiatric symptoms.

The Board has examined the medical evidence from 2002 and 
finds that, overall, the veteran's disability is consistent 
with a moderate level of impairment for the reasons given 
above.  There is no benefit of the doubt that can be resolved 
in his favor, as the preponderance of the evidence does not 
show symptoms that more nearly approximate the criteria for a 
higher rating.  Accordingly, the claim for an increase is 
denied.

Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.
  
Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2002 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  That 
letter told him the information and evidence needed to show a 
service-connected disability had worsened.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  A letter in February 
2006 told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II). 

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file. The veteran was 
also accorded VA examinations in August 2002 and March 2006. 
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating greater than 50 percent 
for depression and anxiety, associated with residuals of 
prostate cancer, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


